In re Griffitt, John; Griffitt, Valerie et al.; — Plaintiff(s); Applying For Writ of Certiorari and/or Review, Parish of Jefferson, 24th Judicial District Court Div. K, No. 597-814; to the Court of Appeal, Fifth Circuit, No. 12-CA-744.
Granted. Finding there is a genuine issue of material fact, we reverse the trial court’s judgment which granted the Louisiana Patient’s Compensation Fund’s motion for partial summary judgment. This case is remanded for further proceedings.
GUIDRY and CLARK, JJ., would deny.